DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 has been received and considered by the examiner.  See attached form PTO-1449.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Jopp et al. (US Pub. 2007/0299891) (Eff filing date of app: 6/26/2006) (Hereinafter Jopp)


As to claims 1 and 6, Jopp teaches a method for enhancing speed of incremental backup, the method being applicable to a storage system, the storage system comprising a source storage device and a target storage device, the incremental backup belonging to backup from the source storage device to the target storage device (see abstract), the method comprising: 
regarding a predetermined location within the storage system, determining whether a record file exists, wherein the record file is used for recording information regarding files of the source storage device (see p. 34, “back-up utility 314 first determines whether or not a back-up copy of a particular piece of data (e.g. a file) exists in the destination storage.”);  
during an accelerated incremental backup management procedure, in response to the record file existing, determining whether any file needing to be compared exists, wherein said 
during the accelerated incremental backup management procedure, comparing said any file needing to be compared with content of the record file in response to existing of said any file needing to be compared to generate at least one comparison result, wherein said at least one comparison result indicates whether a set of attributes of said any file needing to be compared completely exist in the record file (see p. 34, “If the back-up copy exists, the back-up utility 314 performs a comparison to determine whether the source file is different from the back-up copy before attempting the back-up.”);  
during the accelerated incremental backup management procedure, determining whether any difference is found according to said at least one comparison result, wherein it is determined that no difference is found if said at least one comparison result indicates that the set of 
attributes of said any file needing to be compared completely exist in the record file, otherwise, it is determined that said any difference is found (see p. 34, “If the back-up copy exists, the back-up utility 314 performs a comparison to determine whether the source file is different from the back-up copy before attempting the back-up.”);  and 
during the accelerated incremental backup management procedure, preventing 
triggering any backup from the source storage device to the target storage device in response to said no difference is found (see p. 34 and 51, “If the back-up copy does not exist, no comparison is necessary.”). 
 
Jopp teaches wherein the step of determining whether the record file exists is performed multiple times to generate a first determination result and a second determination result, wherein the first determination result indicates that the record file does not exist, and the second determination result indicates that the record file exists;  the step of determining whether any file needing to be compared exists is performed in response to the second determination result;  and the method further comprises: 
in response to the first determination result, performing full backup from the source storage device to the target storage device (see p. 35-36, backup ;  and 
creating the record file in the predetermined location to record the content after performing the full backup from the source storage device to the target storage device (see p. 54, “[0054] At operation 610, the back-up application 120 creates a back-up copy of the source data (transfer).  As described previously, formatting, naming, and other properties of the source data may be modified in conjunction with the back-up application 120.  After operation 610, processing moves to a calling process for further actions.”). 
 	As to claims 3 and 8, Jopp teaches wherein the step of creating the record file in the predetermined location to record the content further comprises: 
recording a set of attributes of any file copied from the source storage device to the target 
storage device during the full backup in the record file to generate the content (see p. 39-42, where metadata is included or excluded from the backup file). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jobb as applied to claims 1-3 and 6-8 above, and further in view of Grant (US Pub 2013/0075566) (Eff filing date of app: 9/20/2012).

Jopp teaches does not teach wherein the storage system further comprises at least one holder for installing the source storage device and the target storage device. 
Grant teaches storage for USB flash drives, see abstract, in which he teaches wherein the storage system further comprises at least one holder for installing the source storage device and the target storage device (see fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jobb by the teaching of Grant, because wherein the storage system further comprises at least one holder for installing the source storage device and the target storage device, would enable the user to have a better care and protect the storages.

Allowable Subject Matter
Claims 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164